Title: From Thomas Jefferson to George Gilmer, [5 July 1775]
From: Jefferson, Thomas
To: Gilmer, George


                    
                        [5 July 1775]
                    
                    The battle of Charlestown I expect you have heard, but perhaps not so as you may depend on. The provincials sustained two attacks in their trenches, and twice repulsed the ministerial forces, with immense slaughter. The third attack, however, being made with fixed bayonets, the provincials gave ground, retired a little way, and rallied ready for their enemy; but they, having been pretty roughly handled, did not choose to pursue. We lost between 60 and 70 killed, and about 150 wounded. The enemy had 1400 killed and wounded, of whom were about 500 killed. Major Pitcairn was among the slain; an event at which every one rejoices, as he was the commanding-officer at Lexington, first fired his own piece, and gave command to fire. On our side doctor Warren fell, a man immensely valued to the north. The New Englanders are fitting out privateers, with which they expect to be able to scour the seas and bays of every thing below ships of war; and may probably go to the  European coasts, to distress the British trade there. The enterprising genius and intrepidity of these people are amazing. They are now intent on burning Boston, in order to oust the regulars; and none are more eager for it than those who have escaped out, and who have left their whole property in it: So that, their rage has got the better of every interested principle.
                    Nobody now entertains a doubt but that we are able to cope with the whole force of Great Britain, if we are but willing to exert ourselves. It will indeed be expensive, extremely expensive; but people must lay aside views of building up fortunes during these troubles, and set apart a good proportion of their income to secure the rest. As our enemies have found we can reason like men, so now let us show them we can fight like men also. The government of Pennsylvania have raised 35,0001. to put their country in a posture of defence. There appear to be as many soldiers here as men. Powder is the great want, and towards having plenty of that nothing is wanting but salt-petre.
                    The Congress have directed 20,000 men to be raised immediately, the greater part of which is already raised. Two millions of dollars also are voted. This is all I am at liberty to tell of their proceedings. As to the time of their rising, it is totally beyond conjecture, expresses after expresses daily coming from the northward; and the machinations of the people in office, on other parts of the continent, keep us from making any progress in the main business. At the same time, such an impatience for home seems to possess us all, that nothing keeps the Congress together but the visible certainty that, till our military proceedings are got into a good train, their separation would endanger the common cause greatly. If things cannot be got into such a state soon as they may be left, we must petition to be exchanged, for fresh hands, that we may return to our families.
                    P. S. After folding up my letter, we received an account, from an undoubted hand, that the mortality among the wounded regulars has been so great, that the killed on the spot, and those who have died of their wounds, make up 1000. The reason of this is, that they have been long confined to salt provisions, having not so much as a vegetable, a drop of milk, or even any fresh meat.
                